Citation Nr: 0946923	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to service connection for 
psychiatric disability other than PTSD is addressed in the 
Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran did not participate in combat with the enemy, and 
no noncombat stressor supporting a diagnosis of PTSD has been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided complete VCAA 
notice in a letter mailed in October 2006, prior to the 
initial adjudication of the claim. 

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) are associated with the file, and a 
report has been obtained from the United States Armed 
Services Center for Research of Unit Records (CURR).  The 
Veteran has also been afforded a VA psychiatric examination.  
The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim for service connection for PTSD.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the in-service stressor occurred. If 
the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

SPRs show the Veteran's military occupational specialty (MOS) 
was a general construction machine operator and he served 
with Company A of the 554th Engineering Battalion 
(Construction) (CO A 554th ENGR BN (CONST)) while stationed 
in the Republic of Vietnam (Vietnam) from May 1970 to April 
1971.  There is no indication from the SPRs that the Veteran 
saw any combat.

STRs are negative for evidence of PTSD and show that the 
Veteran's psychiatric status was found to be normal on the 
separation examination in December 1971.  In the associated 
report of medical history, the Veteran reported that he never 
had depression, excessive worry, or nervous trouble of any 
sort.

In September 2006 the Veteran filed a claim for service 
connection PTSD in which he stated he learned that the 
nervous condition he had for years was called PTSD.

In the report of a private psychiatric examination of the 
Veteran by HJ, M.D., in October 2006, it was noted that the 
Veteran reported that in April 1970, his "first day" in 
Vietnam, he experienced a fire attack and thereafter incoming 
fire almost daily at midnight.  The Veteran reported that 
this was a very traumatic situation and that he felt 
hopeless, helpless, and scared.  The doctor noted that the 
only source of information for the psychiatric evaluation was 
the Veteran himself.  The Veteran reported sleep disturbances 
and dreams of people chasing him carrying AK-47 machine guns.  
The Veteran stated that his wife thought he changed a lot 
after service and was very irritable, very hard to get along 
with, lacked emotion, angered over little things, and that 
his children started to become afraid of him.  The Veteran 
also reported frequent flashbacks where he felt like he was 
back in Vietnam.  The doctor concluded that the Veteran met 
the criteria for PTSD chronic, complicated by major 
depressive disorder and alcohol dependence and "thus two to 
eight traumatic events during his service in Vietnam." The 
doctor diagnosed the Veteran with chronic PTSD with recurrent 
major depressive disorder and alcohol dependence.

Thereafter, the Veteran had a VA PTSD examination in May 2008 
in which the examiner noted that the Veteran's claims file 
was reviewed prior to the completion of the examination 
report.  The Veteran reported that he had been having 
difficulty with anxiety, depression, PTSD symptoms, and 
chronic alcoholism since the early 1970s, after his service 
in Vietnam, and he denied any post-military stressors.  The 
Veteran told the examiner that there was one incident that he 
remembered, among others, in April 1970 at Lai Khe when his 
position was attacked by the enemy and there were several 
killed and wounded.  The Veteran reported that he had 
nightmares of being in combat and being chased approximately 
one or two times per week.  The examiner stated that the 
Veteran seemed to meet the criteria for PTSD.  The examiner 
diagnosed the Veteran with three Axis I diagnoses which 
mutually exacerbated each other: PTSD (primary diagnosis), 
depressive disorder mainly secondary to his PTSD issues, and 
alcohol dependence.

The Veteran has current diagnoses of PTSD.  Accordingly, the 
first element of service connection for that disorder is met.  
However, just because a physician or other health care 
professional accepted the Veteran's description of his active 
service experiences as credible and diagnosed the Veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

Further, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau, 9 Vet. App. 
389, 396.

The Veteran asserted in his notice of disagreement (NOD) that 
he had been diagnosed with combat-related PTSD based on his 
experiences in Vietnam, specifically that he came under 
incoming fire many times.  The Veteran attached a stressor 
statement that asserted while he served in Vietnam at the Lai 
Khe base camp with the CO A 554th ENGR BN (CONST), from May 
1970 to April 1971, his base came under incoming attack many 
times.  The Veteran also attached an excerpt from an 
unrelated Board decision in 2007.

The RO contacted CURR in an attempt to verify the Veteran's 
claimed in-service stressors and received a report that 
stated on April 19, 1970, the Daily Staff Journals (DJs) 
submitted by the 554th ENGR BN verified that the Lai Khe base 
camp received 107 millimeter (mm) rounds on post.  A DJ dated 
April 25, 1970, verified that the base received incoming 
rounds that resulted in 3 casualties killed-in-action (KIA) 
and seven wounded-in-action (WIA).  Lai Khe was also 
documented as the main base area location for the 554th ENGR 
BN.

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
this case, records from CURR clearly show the only two 
documented incidents of coming fire into Lai Khe occurred in 
April 1970, prior to Veteran's arrival in Vietnam in May 
1970.  Accordingly, the Board concludes there is no objective 
evidence showing the Veteran was exposed to indirect fire as 
he asserts.

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if 
the Board determines a veteran's account of his active 
service experiences is not credible, the Board must explain 
its conclusion.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's account of his 
stressors is not credible because he has misrepresented 
himself as having been present in Lai Khe in April 1970.  
This is contradicted by the Enlisted Qualification Record in 
the Veteran's SPRs, which clearly indicates his assignment in 
Vietnam began on May 8, 1970, and his assignment specifically 
to the 554th Engineer Battalion began on May 12, 1970.  Thus, 
his account of exposure to stressors in April 1970 is 
inconsistent with the objective evidence of record and is not 
credible. 

In the absence of evidence establishing the Veteran's 
participation in combat or corroborating evidence of a non 
combat stressor supporting a diagnosis of PTSD, the claim 
must be denied.  In adjudicating this claim the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

In addition to PTSD, the Veteran is diagnosed with recurrent 
major depressive disorder and alcohol dependence (per Dr. 
HJ's report dated in October 2006) and with depressive 
disorder (mainly secondary to his PTSD issues) and alcohol 
dependence (per the VA examination report dated in May 2008).  

VA must consider whether service connection is warranted for 
any of these diagnosed acquired psychiatric disorders.  In 
this regard the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court found that an appellant's claim 
for service connection for posttraumatic stress disorder 
(PTSD) should have been construed more broadly by VA as a 
claim for service connection for any mental disability.  The 
Court noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

The RO has not adjudicated the issue of entitlement to 
service connection for psychiatric disability other than 
PTSD, and has not provided the Veteran VCAA notice 
appropriate to such a claim.  Such development and 
adjudication by the originating agency must be performed 
before the Board may consider the issue on appeal.
 
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran providing all 
required notice in regard to the issue of 
entitlement to service connection for 
psychiatric disability other than PTSD, 
to include notice with respect to the 
disability-rating and effective-date 
elements of the claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records not already of record.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and request him to 
provide a copy of the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran a 
supplemental statement of the case and 
afford him the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  



By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


